     Case 2:20-cv-00888-JAD-BNW Document 39 Filed 10/14/20 Page 1 of 3




 1

 2

 3                               UNITED STATES DISTRICT COURT
 4                                         DISTRICT OF NEVADA
 5                                                   ***
 6    Alyssa Ball, et al.,                                  Case No. 2:20-cv-00888-JAD-BNW
 7                           Plaintiffs,
                                                            ORDER
 8          v.
 9    Skillz Inc.,
10                           Defendant.
11

12           Presently before the court is Plaintiff Jane Roe’s Motion to Proceed under a Fictitious

13   Name (ECF No. 10) and her Motion to Seal the Certificate of Interested Parties (ECF No.13).

14   Neither Motion was opposed. Nevertheless, based on the strong presumption in favor of public

15   access to judicial proceedings, the court denies these motions.

16                                            BACKGROUND

17           Plaintiff, Jane Roe, bring claims against defendant for violations of the Colorado

18   Consumer Protection Act and asks this court to allow her to proceed anonymously. She explains

19   that her allegations are inextricably related to her own compulsive gambling, the impact of that

20   gambling on her mental health, the suicidal inclinations she experienced, and the related personal

21   harms she suffered. She explains that her employer does not know of her struggles with gambling.

22   She also notes that her work requires interaction with members of the public who, upon learning

23   about this case, may “weaponize” the information against her in future encounters. She is fearful

24   of being confronted by those around her if this information were to become public and the ways

25   in which this could affect her professional standing. For similar reasons, she also requests that the

26   certificate of interest parties, which contains her name, be allowed to remain sealed.

27

28
     Case 2:20-cv-00888-JAD-BNW Document 39 Filed 10/14/20 Page 2 of 3




 1                                               ANALYSIS

 2          “Plaintiffs’ use of fictitious names runs afoul of the public’s common law right of access

 3   to judicial proceedings.” Does I thru XXIII v. Advanced Textile Corp., 214 F.3d 1058, 1067 (9th

 4   Cir. 2000) (citing Nixon v. Warner Communications, Inc., 435 U.S. 589 (1978)). Further, Rule

 5   10(a) commands that the title of every complaint “include the names of all the parties.” Fed. R.

 6   Civ. P. 10(a). The Ninth Circuit allows “parties to use pseudonyms in the ‘unusual case’ when

 7   nondisclosure of the party’s identity ‘is necessary . . . to protect a person from harassment, injury,

 8   ridicule or personal embarrassment.’” Advanced Textile, 214 F.3d at 1067–68 (quoting United

 9   States v. Doe, 655 F.2d 920, 922 n. 1 (9th Cir. 1981)). The Ninth Circuit has permitted plaintiffs

10   to use pseudonyms in three situations: (1) when identification creates a risk of retaliatory physical

11   or mental harm, (2) when anonymity is necessary to privacy in a matter of sensitive and highly

12   personal nature, and (3) when the anonymous party is compelled to admit his or her intention to

13   engage in illegal conduct thereby risking criminal prosecution. Id. at 1068. If the plaintiff’s

14   motion to proceed anonymously is based on fear of retaliation, the court evaluates the following

15   factors: (1) the severity of the threatened harm, (2) the reasonableness of the anonymous party’s

16   fears, and (3) the anonymous party’s vulnerability to such retaliation (4) the prejudice to the

17   opposing party and (5) the public interest. Doe v. Kamehameha School Sch. Bernice Pauahi

18   Bishop Estate, 596 F.3d 1036, 1042 (9th Cir. 2010).

19          The court sympathizes with Plaintiff’s past psychological issues and is comforted by her

20   choice to obtain help. Yet, in terms retaliatory mental harm, she provides only conclusory

21   statements about her fears surrounding future interactions she may have with the public as a result

22   of her job and how knowledge about this case might affect her professional standing with her

23   employer, who is not aware of her past gambling history. The information provided is so lacking

24   that the court is unable to weigh any of the Kamehameha School Sch. Bernice Pauahi Bishop

25   Estate factors. And, in today’s environment, a past gambling addiction with accompanying

26   mental health problems is not so out of the norm as to constitute sensitive and highly personal in

27   nature. While there is no identifiable prejudice to defendant in allowing plaintiff to remain

28   anonymous, plaintiff cannot show that the need for anonymity in this case outweighs the public’s


                                                  Page 2 of 3
     Case 2:20-cv-00888-JAD-BNW Document 39 Filed 10/14/20 Page 3 of 3




 1   interest in the proceedings. See Advanced Textile, 214 F.3d at 1068. Again, this court is

 2   sympathetic to Plaintiff’s concerns, but the facts of this case do not overcome the paramount

 3   importance of open courts. This court would fail its obligation to the public by allowing the

 4   plaintiff to remain anonymous.

 5          Given the procedural posture of the case, including defendant’s pending Motion to

 6   Compel Arbitration (ECF No. 22) and defendant’s Motion to Dismiss (ECF No. 23), the court

 7   will allow plaintiff some time before she needs to reveal her identity.

 8          IT IS THEREFORE ORDERED that plaintiff's motion to proceed anonymously (ECF No.

 9   10) is DENIED.

10          IT IS FURTHER ORDERED that Plaintiff’s Motion to Seal (ECF No. 13) is DENIED.

11          IT IS FURTHER ORDERED that Plaintiff must file an amended complaint using her true

12   name no later than 14 days after this Court resolves the Motion to Dismiss, at which time the

13   Court will unseal the certificate of interested parties (ECF No. 12).

14          DATED: October 14, 2020

15

16
                                                           BRENDA WEKSLER
17                                                         UNITED STATES MAGISTRATE JUDGE
18

19

20

21

22

23

24

25

26
27

28


                                                 Page 3 of 3
